Per Curiam:
The commissioner of charities removed the relator after due service of notice , of charges upon him, and after affording him an opportunity for explanation. The charges were substantial. The commissioner found the explanation insufficient. The proceedings taken were in conformity with the provisions of the statute.* Under such circumstances the court will .not review, in a mandamus proceeding, the action of the commissioner and determine whether he ought to have been satisfied with the explanation tendered. The demurrer to the alternative writ was' properly sustained, but the order and the interlocutory judgment should not have "granted leaye to obtain a further writ upon the petition as filed. The judgment and order appealed from should, therefore, be mod*927ified by striking out the leave granted, and as so modified affirmed, with ten dollars costs and disbursements. Present — Ingraham, P. J., Clarke, Scott, Dowling and Hotchkiss, -JJ. Judgment and order modified as directed in opinion, and as modified affirmed, with ten dollars costs and disbursements. Order to be settled on notice..

See Laws of 1901, chap. 466, § 1543.— [Rep.